DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-23, directed to a method of manufacturing an RFID inlet, non-elected without traverse.  Accordingly, claims 14-23 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Title is amended to: “Method for Manufacturing RFID Inlet and Antenna Pattern”.
Claims 14-23 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art (previously cited, and currently cited in the attached PTO-892) does not disclose or teach the 

method of claim 10, including adhesive being placed within an intended perimeter of the antenna with the margins as detailed in the claim; and with a pressurizing step causing spreading of the adhesive to an upstream side.  
Eckstein et al. (US 2005/0183264 A1) was previously relied upon, but now is not applicable based upon the claim amendments.  The adhesives of Eckstein are the same size or larger than then intended antenna perimeter.  That feature of Eckstein is commonly described in the prior art, which generally teaches forming adhesive over the entire web and then cutting it out at the end, or forming it over the entire web and it being the same footprint as the intended antenna, or forming it after the metal layer(s).  All of those common methods teach away from the now recited method of claim 10.  Eckstein applies adhesive that is of a larger area than the intended antenna, and then cuts it to the same size or larger than the antenna, which is effectively the opposite technique of that of the claim.  
Higasa et al. (US 8,163,120 B2) teaches the upstream spreading of adhesive, but none of the remaining newly added claim limitations and therefore does not cure the deficiencies of Eckstein.  Moreover, combining those teachings would result in adhesive of Eckstein being smeared outside of the intended antenna area, which would not be desirable.  
Another relevant reference is to Komiyama (US 8,511,566 B2), which discloses forming an adhesive (17) in an area smaller than the footprint of the antenna (1), however, there is no forming of a metal sheet at all, much less any metal sheet being formed on the adhesive layer, having been previously arranged on the base material.  Finally, there would be no reason to modify Eckstein with Komiyama, or to modify Komiyama with Eckstein, as they disclose divergent related methods, and such combination would improperly rely upon hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729